                               •
      Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                      •
                                                                    Page 1 of 10 CLER:\
                                                                                  PageID     513
                                                                                        OF c;s rElCT COURT
                                                                                     i'iORTrlERN t1':3T. GF TX
                                                                                     FORT \-!OilTH n:vi310N
                                                                                             fL.:J


ORIGINAL                      IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DIVISION OF TEXAS
                                      FORT WORTH DIVISION
                                                                                   20l9 DEC -6      ~M   10: 15


 CARREN STRATFORD, BY NEXT FRIEND                    §
 JACKSONNYAMWAYA                                     §
                                                     §
                  Plaintiff                          §
                                                     §
 v.                                                  §        No. 4: 19-cv-706-A
                                                     §
 THYSSENKRUPP ELEVATOR CO.                           §
 and RANDAL J. MASON                                 §
                                                     §
                  Defendants                         §


                               PLAINTIFF'S AMENDED COMPLAINT


         COMES NOW Plaintiff CARREN STRATFORD, by her Next Friend Jackson Nyamwaya,

 and files this her second Amended Complaint against Defendants THYSSENKRUPP

 ELEVATOR CORPORATION and RANDAL J. MASON, and in support thereof, Plaintiff states

 the following:

 A.      PARTIES

         1.       PlaintiffCARREN STRATFORD is a citizen of the state of Texas residing at 38740

 Foxhound Lane, Fort Worth, Texas 76021. Her adult son Jackson Nyamwaya is qualified to bring

 this action on her behalf as Next Friend pursuant to Fed. R. Civ. P. 17(c)(2).

         2.       Defendant        THYSSENKRUPP              ELEVATOR              CORPORATION

 ("THYSSENKRUPP") is a Delaware company with its principal place of business at 114

 Townpark Drive NW, Ste 300, Kennesaw, Georgia, 30144. THYSSENKRUPP has previously

 appeared and answered in this proceeding through legal counsel.




 PLAINTIFF'S AMENDED COMPLAINT                                                                    Page 1
          3.
                           •
     Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                      •
                                                                     Page 2 of 10 PageID 514



               Randal J. Mason is an individual who is a citizen of the State of Texas. He has

been served with process at his residence address of 817 Basket Willow Terrace, Haslet, Texas

76052. 1

     B. JURISDICTION AND VENUE

          4.   This Court lacks jurisdiction over this action because there is not complete diversity

between the Plaintiff and former Defendant Mason as required under 28 U.S.C. §1332(a)(l)

because both are citizens of the State of Texas. Should Mason become a party to this action in the

future it destroys the complete diversity on which basis Defendant TKE asserts jurisdiction is

proper.

          5.   Venue is proper in this Court under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events or omissions giving rise to this claim occurred in this District.



C.        FACTUAL SUMMARY

          6.   Plaintiffs claims arise out of an elevator malfunction that occurred on January 20,

2019 at John Peter Smith Hospital in Tarrant County, Texas.

          7.   Beginning in 2014, and again in 2017, the Tarrant County Hospital District d/b/a

JPS Health Network contracted with THYSSENKRUPP ELEVATOR CORPORATION to

service and maintain the elevator equipment at JPS Hospital. By such agreement, Defendant

THYSSENKRUPP, which is in the business of elevator installation, service and maintenance,




1
 Plaintiff asserted claims of negligence against Mason in the state court action. On November
21, 2019, after removal, the Court entered a final judgment of dismissal of claims against Mason
without prejudice. Plaintiff intends to appeal the dismissal of claims against Mason. However, in
accordance with the Court's order, Mason is no longer a "Defendant" and Plaintiff will not refer
to him as such, but in doing so, Plaintiff does not intend to abandon or waive its position that
Mason was a proper party at the time of removal.


PLAINTIFF'S AMENDED COMPLAINT                                                                  Page2
                           •
   Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                    •
                                                                   Page 3 of 10 PageID 515



assumed legal duties to the hospital and the general public to maintain the elevators in a safe and

working condition including providing a "complete" and "preventive continuing system of

programmed preventive maintenance" for JPS elevators. THYSSENKRUPP promised to provide

"maintenance of the highest quality" and to "regularly and systematically test, examine, adjust,

lubricate, and if conditions warrant, clean, repair, or replace components." (2017 Contract, Section

2.51; Preventive Maintenance Service, Section 1.02). THYSSENKRUPP agreed that "[i]t is the

responsibility of [Thyssenkrupp] to maintain all equipment in safe operating condition as required

by law or regulation." (Section 2.5.3). The itemization of equipment covered by the agreement

specifically included the "brake pulley, brake coil, brake contact, linings and component parts."

(Section 3.0(a)). Section 3.4.l(b) required THYSSENKRUP to monthly inspect the brake

operation and adjust as required for proper operation. Such agreement and obligations were in

effect on the date of the event in question.

       8.      For the approximate one-year period prior to the event in question, Randal Mason

was the employee or agent ofTHYSSENKRUPP assigned by it to be primarily responsible for the

safety, maintenance and repair of the elevators at JPS Hospital.

       9.      THYSSENKRUPP and Mason knew, or should have known, that members of the

public and staff at JPS, such as Carren Stratford, would rely on the performance of these

obligations by THYSSENKRUPP and Mason.

        10.    CARREN STRATFORD, age 56, was working as a nurse at John Peter Smith

Hospital. On the morning of January 20, 2019, Nurse Stratford was on the 101h Floor of the hospital

and pushed the call button for an elevator to go up. Elevator #29 arrived at the 1oth floor and its

doors opened for her to enter. As Nurse Stratford crossed the threshold entering the elevator car,

it began to move upward causing her to lose her balance and fall. Her body was positioned by the




PLAINTIFF'S AMENDED COMPLAINT                                                                 Page3
                           •
   Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                     •
                                                                    Page 4 of 10 PageID 516



fall so that from the waist down she was inside the elevator car, and the top half of her body was

outside the car. The car continued upward with its doors open and with her body face down across

the threshold at the waist. As the car rose, she was folded downward at the waist by the upper

frame of the door as the floor of the elevator car met the top of the doorway opening. The elevator

car continued to rise until her body was wedged in the 4-inch space between the elevator car and

the wall of the elevator shaft. Because of the force of the upward moving car, Nurse Stratford

sustained serious physical injuries to her body. It took rescue personnel approximately 10 minutes

to free her. During that time, Nurse Stratford was crushed, unable to breathe, and her circulation

was compromised, depriving her brain of oxygen and causing her to sustain an anoxic brain injury.

When she was freed from her position of entrapment, she was pulseless, and CPR was begun. She

arrived in the emergency room with a GCS score of 3115 and was intubated. It was not until after

approximately 10-15 minutes of CPR, that restoration of spontaneous circulation was finally

achieved.

        11.     As a result of the event, Nurse Stratford has suffered serious and permanently

disabling injuries for which she will require medical care for the remainder of her life. As of the

date of this complaint, over 10 months after the event in question, Nurse Stratford remains totally

disabled and a patient in a brain injury rehabilitation facility.

        12.     Pursuant to the authority and obligations imposed on it by law, the Texas

Department of Licensing and Regulation (TDLR) conducted an investigation into the causes of the

event in question. The department utilized experts in elevator operation and maintenance to

examine and test the component equipment of elevator #29.

        13.     The TDLR made factual findings in its report that the malfunction of the elevator

was due to a brake failure where the brake coil actuating pin was in a "frozen" state due to lack of




PLAINTIFF'S AMENDED COMPLAINT                                                                 Page4
                             •
   Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                         •
                                                                       Page 5 of 10 PageID 517


lubrication; the left hand brake shoe was "worn down and into the rivets" and the "right hand shoe

was also worn down and past the point of needing replacement." The report found: "From

observations on site and during the brake assembly testing, all factors indicate the brake shoes did

not set when the elevator came to rest at the tenth floor. The brakes' failure to set was due primarily

to the brake shoes not setting firmly on the brake pulley and the actuating pin bottoming out against

the brake core." The report also found: "The worn brake shoes and frozen pins illustrated a lack of

routine maintenance and equipment checks. There were no visible signs oflubrication on the brake

sleeve and core. Equipment of this type requires more frequent maintenance intervals and diligence

in scrutinizing electro-mechanical integrity."

        14.       The TDLR has filed an administrative complaint against THYSSENKRUPP for the

deficiencies in the maintenance of the equipment.

    D. NEGLIGENCE

        15.       Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and re-

alleged herein.

        16.       In addition to the duties imposed by the contract between THYSENKRUPP and

JPS (via the Hospital District), the State of Texas regulates the maintenance of elevators. The State

of Texas adopted elevator safety standards in Chapter 754 of the Texas Health and Safety Code,

Chapter 74 of Title 16 Texas Administrative Code and ASME Codes A17.1, Al7.3, A18.l and

ASCR Code 21.

        17.       On the occasion in question, Defendant THYSSENKRUPP and its employees or

agents, including Mason, violated their duties to exercise reasonable care in the performance of its

services of providing "regular and systematic testing, examination, adjustment, lubrication,

cleaning, repair and replacement of worn components" for elevator #29 at JPS Hospital.




PLAINTIFF'S AMENDED COMPLAINT                                                                      Page5
       18.
                           •
   Case 4:19-cv-00706-A Document 16 Filed 12/06/19



                Such negligence includes, but was not limited to:
                                                                      •
                                                                    Page 6 of 10 PageID 518




             a. a failure to lubricate the brake sleeve and core on elevator 29 which caused or

                contributed to the brake pin becoming "frozen";

             b. a failure to inspect, notice and replace the brake shoes timely before excessive wear

                prevented safe operation of the elevator car;

             c. A failure to maintain the elevator and driving machine brake in accordance with

                ASME Code A17.1;

             d. Other acts or omissions, which may be revealed during the course of discovery.

These failures, singularly or in combination with others, created a foreseeable risk of an

unreasonably dangerous condition, and a manifestation of that unreasonably dangerous condition,

that the public, including Nurse Stratford, was exposed to, and which proximately caused the event

in question and damages to Plaintiffs.

       19.      Mason completed the "Traction Elevator Maintenance Tasks and Records" log in a

manner which indicated that the required maintenance had been performed on a monthly basis,

specifically marking to indicate them to reflect monthly maintenance and inspections of the brakes

on elevator 29 in each of the preceding twelve months prior to the event in question, when the

condition of those components, as reflected in the state inspection, reveals that such maintenance

had not been performed.

       20.      THYSSENKRUPP failed to adequately supervise Mason and his work, and had it

done so, it would have known the required maintenance was not being performed as represented

and the dangerous conditions created would have been prevented.

       21.      Mason's failure to maintain the elevator equipment, including the failure to

lubricate the brake core and replace the worn brake shoes, created a dangerous condition for the




PLAINTIFF'S AMENDED COMPLAINT                                                                  Page6
                             •
   Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                         •
                                                                       Page 7 of 10 PageID 519



foreseeable riders of the elevators who would benefit from such maintenance, which included the

hospital staff (and Plaintiff), patients and general public visitors at the JPS hospital, a public

building.

       22.        Mason is the employee or agent of THYSSENKRUPP, which is therefore

responsible for his actions or omissions under the doctrine of respondeat superior.

       23.        Each of the foregoing acts or omissions, singularly or in combination with others,

constituted negligence, which proximately caused the above-referenced occurrence and Nurse

Carren Stratford's injuries and damages.

   E. GROSS NEGLIGENCE

       24.        The duties of THYSSENKRUPP under the contract in question and the laws of the

State of Texas controlling the maintenance of elevators were nondelegable or absolute duties of

THYSSENKRUPP. Accordingly, Mason was a vice principal of THYSEENKRUPP in his

performance of the maintenance of elevator 29.

       25.        The acts and omissions of Defendant, directly and through its vice principal Mason,

when viewed objectively from the actor's standpoint, involved an extreme degree of risk,

considering the probability and magnitude of potential harm to others.

       26.        Mason had actual, subjective awareness of the risk involved, but nevertheless

proceeded in conscious indifference to the rights, safety, or welfare of others.

   F. DAMAGES, COSTS, AND INTEREST

       27.        Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and re-

alleged herein.

       28.        As a direct proximate result of the negligent acts described above and/or omissions

on the part of Defendants, Nurse Stratford has suffered bodily injuries and damages as generally




PLAINTIFF'S AMENDED COMPLAINT                                                                      Page7
                           •
   Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                       •
                                                                     Page 8 of 10 PageID 520



described herein and in more completely described in her medical records. Accordingly, Plaintiff

seeks the following damages:

    1. Medical Expenses: Nurse Stratford has incurred medical expenses in the past. These
       expenses were incurred for reasonable and necessary care and treatment of her injuries.
       The charges incurred are reasonable and were the usual and customary charges for the same
       or similar services at the time and place rendered. Nurse Stratford also expects to incur
       reasonable and necessary medical expenses in the future in an amount within the
       jurisdictional limits of this Court;

    2. Physical Impairment, Disfigurement and Loss of Earnings: Nurse Stratford has suffered
       physical and mental impairment in the past and will continue to suffer physical and mental
       impairment in the future. She has also been physically disfigured by her injuries. Further,
       as a result of such physical impairment, she has sustained a loss of earnings in the past and
       a loss of earning capacity in the future;

    3. Physical Pain and Suffering: Nurse Stratford has endured physical pain and suffering in
       the past and will continue to endure severe physical pain and suffering in the future;


    4. Mental Anguish: Nurse Stratford has endured severe mental anguish in the past and will
       continue to endure severe mental anguish in the future;

       By reason of the above and foregoing, Carren Stratford has been damaged in a sum within

the jurisdictional limits of this Court, for which Plaintiff hereby sues.


       29.     The gross negligence of THYSSENKRUP, directly and through its vice principal

Mason, entitles Plaintiff to exemplary damages under Chapter 41 of the Texas Civil Practice and

Remedies Code, for which Plaintiff also sues.

        30.    Plaintiff also seeks recovery for all costs of court and prejudgment and post-

judgment interest at the maximum rates allowed by law.

                                         JURY DEMAND

       31.     Plaintiff hereby demands a jury trial.




PLAINTIFF'S AMENDED COMPLAINT                                                                 Page8
                          •
  Case 4:19-cv-00706-A Document 16 Filed 12/06/19



                                            PRAYER
                                                                     •
                                                                   Page 9 of 10 PageID 521




       WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants and

award Plaintiff the following relief:

       (i)     A sum of money-as determined by a jury to be fair and reasonable-within the
               jurisdictional limits of this Court for the actual, compensatory and exemplary
               damages indicated above;

       (ii)    Pre-judgment and post-judgment interest at the maximum amount allowed by law;

       (iii)   Costs of suit; and

       (iv)    Such other and further relief to which Plaintiff may be justly entitled.




                                                      KemA. ewis
                                                      Texas Bar No. 12295320
                                                      klewis@flbranson.com

                                                      Frank L. Branson
                                                      Texas Bar No. 02899000
                                                     "flbranson@flbranson.com


                                                     THE LAW OFFICES OF
                                                     FRANKL. BRANSON, P.C.
                                                     Highland Park Place
                                                     4514 Cole Avenue, 18th Floor
                                                     Dallas, Texas 75205
                                                     (214) 522-0200 [Telephone]
                                                     (214) 521-5485 [Facsimile]

                                                     William L. Kirkman
                                                     Texas Bar No. 11518700
                                                     billk@kirkmanlawfirm.com
                                                     KIRKMAN LAW FIRM, PLLC
                                                     201 Main Street, Ste 1160
                                                     Fort Worth, Texas 76102
                                                     (817) 336-2800 [Telephone]
                                                     (817) 877-1863 [Facsimile]




PLAINTIFF'S AMENDED COMPLAINT                                                             Page9
                          •
 Case 4:19-cv-00706-A Document 16 Filed 12/06/19
                                                                  •
                                                               Page 10 of 10 PageID 522



                                                    Michael C. Smith
                                                    State Bar No. 18650410
                                                    michaelsmith@siebman.com
                                                    Siebman, Forrest, Burg & Smith, LLP
                                                    113 E. Austin Street
                                                    Marshall, Texas 75670
                                                    (903) 938-8900 [Telephone]
                                                    (972) 767-4620 [Facsimile]


                                                    ATTORNEYS FOR PLAINTIFF
                                                    CARREN STRATFORD, BY HER NEXT
                                                    FRIEND, JACKSON NYAMWA YA




                                   CERTIFICATE OF SERVICE


       Pursuant to FRCP 5, this will certify that on December 6, 2019, a true and correct copy of

this Amended Complaint was served on the following by email and by first-class mail.


Alan L. Rucker
MayerLLP
750 N St. Paul Street, Suite 700
Dallas, TX 75201
Anne Johnson
Jason N. Jordan
Haynes and Boone, LLP
2323 Victory Ave, Suite 700
Dallas, Texas 75219




                                                   Kem A. Lewis




PLAINTIFF'S AMENDED COMPLAINT                                                             Page 10
